       Case 1:19-cv-11885-PAE-SDA Document 79 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            6/11/2021
 Yong Xu, on his own behalf and on behalf of
 others similarly situated,

                                Plaintiff,                     1:19-cv-11885 (PAE) (SDA)

                    -against-                                  ORDER

 Kealoha Sushi Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Tuesday, June 15, 2021, Plaintiff shall mail to

Defendants, at the addresses set forth in ECF Nos. 40 to 43, copies of his Proposed Findings of

Fact and Conclusions of Law, motion for attorney’s fees and all supporting papers (ECF Nos. 74-

78), along with a copy of this Order, and shall file proof of service on the docket.

       Defendants shall send to Plaintiff’s counsel and file with the Court their response, if any,

to Plaintiff’s submissions no later than July 2, 2021.

SO ORDERED.

DATED:         New York, New York
               June 11, 2021

                                                         ______________________________
                                                         STEWART D. AARON
                                                         United States Magistrate Judge
